Citation Nr: 1223232	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-30 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1969 and from March 1975 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a VA examination in November 2007, a VA outpatient note from the VA Medical Center (VAMC) dated in March 2008 indicated the Veteran underwent an MRI in February 2008 that revealed the Veteran had a torn medial meniscus in the left knee.  The Veteran was advised to return to see his regular treating VA orthopedic surgeon in April 2008.  

As the record indicates there may be a material change in the Veteran's disability since his VA examination in November 2007, the Veteran should be afforded a new VA examination to determine the current level of severity of his disability.  38 C.F.R. § 3.327.

Furthermore, the report of the February 2008 MRI and records by the orthopedic service concerning follow-up treatment of the Veteran's left medial meniscus, including April 2008, are not in the claims file and VA should obtain these records as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the February 2008 MRI of the left knee at Livermore, California VAMC and any other radiological and diagnostic testing of the left knee since the Veteran filed his claim in August 2007 from the Livermore VAMC and outpatient clinics, including the VA outpatient clinic in Stockton, California.

2.  The RO should attempt to obtain all treatment records which have not already been obtained to specifically include records by the orthopedic service, especially Dr. Mirza, at the Livermore, California VAMC since February 2008 and VA treatment records generally from both the Livermore VAMC and the Stockton, California VA outpatient clinic from December 2009 to the present.  All attempts to obtain these records should be documented in the file.

3.  Afford the Veteran an orthopedic VA examination to determine the severity of the Veteran's left knee.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

All ranges of motion of the left knee should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, its severity.

The examiner is also asked, if a torn medial meniscus of the left knee is diagnosed, to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service, including caused by or aggravated by the Veteran's service connected residuals of an in-service injury.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


